Citation Nr: 0528846	
Decision Date: 10/27/05    Archive Date: 11/09/05	

DOCKET NO.  03-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder prior to 
March 1, 2005.   

2.  Entitlement to a current evaluation in excess of 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2002 and March 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes that, in a rating decision of March 2005, the 
RO granted a 50 percent evaluation for service-connected 
post-traumatic stress disorder, effective March 2, 2005, the 
reported date of a prior VA psychiatric examination.  
However, a review of the record discloses that the 
examination in question was, in fact, conducted not on 
March 2, but on March 1, 2005.  Accordingly, the issue under 
consideration has been modified to reflect that fact.  


FINDINGS OF FACT

1.  As of July 31, 2001, the veteran's service-connected 
post-traumatic stress disorder was productive of an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood, chronic sleep impairment, and mild short term 
memory loss.  

2.  As of March 1, 2005, the veteran's service-connected 
post-traumatic stress disorder is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  impaired judgment; 
disturbances of motivation and mood; and/or difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
higher, for post-traumatic stress disorder from July 31, 2001 
through February 28, 2005 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

2.  The criteria for a current evaluation in excess of 
50 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, the veteran first raised his claim of 
entitlement to an increased initial rating for post-traumatic 
stress disorder by his July 2002 Notice of Disagreement, 
which was clearly after the March 2002 rating decision.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a Statement of the Case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue, if VA has already given 
the section 5103(a) notice regarding the original claim.

In the case at hand, in correspondence of August 2003, and in 
subsequent correspondence of January 2004, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for an increased 
evaluation, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by the VA, and the need for the veteran to advise VA 
of or submit any further evidence pertaining to his claim for 
an increased evaluation.  In addition, the veteran was 
provided a Statement of the Case, as well as various 
Supplemental Statements of the Case apprising him of VA 
actions, the pertinent rating criteria, and the evidence 
considered. 

The veteran has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a Decision 
Review Officer, or before a Veterans Law Judge at the RO, or 
in Washington, D.C.  The veteran and his wife did, in fact, 
provide testimony at the time of a hearing before the 
undersigned Veterans Law Judge in June 2005.  The veteran has 
been provided notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  
Moreover, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes both VA treatment records and examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the issues on appeal, and 
"it is difficult to discern what additional guidance the VA 
could have provided to the veteran regarding what further 
evidence he could submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has had sufficient 
notice of the type of information needed to support his 
claims, and of the evidence necessary to complete the 
application.  Accordingly, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual Background

At the time of a VA psychiatric examination in February 2002, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  When questioned, the veteran 
indicated that he had been employed full time as a controller 
operator for the past 29 years.  The veteran further 
indicated that he had received no inpatient or outpatient 
psychiatric care.  When further questioned, the veteran 
denied any history of assaultiveness or suicide attempts.  
However, his current psychosocial functional status was 
described as "impaired."  

On mental status examination, the veteran's thought processes 
and content were within normal limits.  The veteran denied 
both delusions and hallucinations, and his eye contact was 
good.  While admitting to occasional suicidal and homicidal 
thoughts and ideation, the veteran displayed no current 
suicidal or homicidal thoughts, ideation, plans, or intent.  
According to the veteran, he was able to maintain minimal 
personal hygiene, as well as other basic activities of daily 
living.  The veteran was fully oriented, and his long-term 
memory was intact.  Short-term memory and concentration were 
described as impaired.  The veteran's judgment was intact, 
and his speech was normal.  At the time of examination, the 
veteran's mood was mildly depressed.  While his impulse 
control was within normal limits, he suffered from sleep 
impairment which was chronic in nature.  

According to the veteran, he experienced frequent intrusive 
thoughts and recollections regarding his combat experiences 
in Vietnam.  Also noted were problems with nightmares and 
flashbacks.  When further questioned, the veteran described 
certain avoidance behavior, commenting that he did not like 
to be in crowds.  Also noted were problems with sleep 
disturbance, with the veteran stating that he generally got 
approximately four hours of sleep per night.  Finally, the 
veteran described problems with hypervigilance and survivor 
guilt.  

According to the examiner, the veteran suffered from mild 
chronic post-traumatic stress disorder which was productive 
of mild social and occupational impairment.  The Global 
Assessment of Functioning Score noted at the time of 
examination was 65.  

In a rating decision of March 2002, the RO granted service 
connection (and a 10 percent evaluation) for post-traumatic 
stress disorder, effective from July 31, 2001, the date of 
receipt of the veteran's claim.  

VA outpatient treatment records covering the period from 
September 1999 to July 2002 show treatment during that time 
for the veteran's psychiatric problems, as well as for other 
unrelated medical problems.  In an entry of June 2002, it was 
noted that the veteran was alert, with a clear sensorium and 
full orientation.  While his mood was depressed, his affect 
was mood congruent.  At the time of examination, there was no 
evidence of suicidal or homicidal ideation, or of auditory or 
visual hallucinations or delusions.  According to the 
examiner, the current risk of suicide/dangerousness was low.  
The pertinent diagnoses were chronic post-traumatic stress 
disorder, and co-morbid chronic depressive disorder, with a 
Global Assessment of Functioning Score of 50.

During the course of outpatient treatment in July 2002, the 
veteran denied any problems or difficulties in his 
relationship with his wife and children.  The pertinent 
diagnoses noted were chronic severe post-traumatic stress 
disorder, with moderate social and occupational impairment, 
and co-morbid chronic depressive disorder.  At the time of 
evaluation, the Global Assessment of Functioning Score was 
50.  

In a statement of September 2002, a VA social worker wrote 
that the veteran's medical, psychiatric, psychological, and 
psychosocial assessments were consistent with post-traumatic 
stress disorder with associated depression and anxiety.  
Reportedly, the veteran's post-traumatic stress disorder had 
worsened since the September 11th terrorist attacks on the 
World Trade Center.  According to the VA social worker, the 
anniversary of that catastrophe had exacerbated the veteran's 
symptoms of depression, anxiety, intrusive thoughts, and 
vivid memories of Vietnam.  

VA outpatient treatment records covering the period from May 
2003 to January 2004 show continued treatment for the 
veteran's post-traumatic stress disorder.  During the course 
of outpatient treatment in late July 2003, it was noted that 
the veteran was working as a control room operator at a local 
cement company, where he had been employed for the past 
30 years.  When questioned, the veteran complained of chronic 
depression related to his difficult-to-control diabetes, as 
well as problems at work, low frustration, irritability, 
intrusive memories of Vietnam, and decreased sleep.  Also 
noted were problems with decreased concentration and memory.  
On mental status examination, the veteran's motor behavior 
was normal, as was his speech.  Also noted was that the 
veteran was goal-oriented and coherent.  His mood was 
depressed and grumpy, though his affect was appropriate.  
When further questioned, the veteran admitted to occasional 
suicidal ideation, though he denied current suicidal, 
homicidal, or paranoid ideation.  Nor was there any clinical 
evidence of these problems.  The veteran denied both auditory 
and visual hallucinations, and there was no evidence flight 
of ideas, looseness of association, or grandiosity.  The 
veteran was alert and oriented, and his memory was grossly 
intact.  His insight was described as partial, and his 
judgment as fair to good.  The pertinent diagnoses were 
chronic post-traumatic stress disorder; and co-morbid chronic 
depressive disorder, with a Global Assessment of Functioning 
Score of 51.  

On VA psychiatric examination on February 17, 2004, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  Reportedly, the veteran was seeking an 
increase in his service-connected post-traumatic stress 
disorder.  Noted at the time of examination was that the 
veteran had been employed full time as a controller operator 
for the past 31 years.  The veteran further described 
occasional social relationships, activities, and leisure 
pursuits, though these had decreased moderately over the 
course of the past five years.  

When questioned regarding his past psychiatric treatment, the 
veteran denied any history of inpatient psychiatric care.  
Currently, he received outpatient psychiatric treatment at 
the Birmingham VA Medical Center, where he had been receiving 
such treatment for the past two years.  According to the 
veteran, he had been receiving medication for his service-
connected post-traumatic stress disorder.  While he received 
additional medication for control of nightmares, he was 
unable to take this medication "because it was too sedating."  
Reportedly, the veteran's psychosocial functional status was 
moderately impaired.  

When further questioned, the veteran complained of anger, 
anxiety, and depressed mood, as well as irritability, 
intrusive memories of Vietnam, decreased sleep with 
persistent nightmares, decreased concentration, memory 
problems, flashbacks, and isolation.  According to the 
veteran, these problems had become worse over the past years.  

On mental status examination, the veteran's thought processes 
and thought content were within normal limits.  There was no 
evidence of delusions or hallucinations, and the veteran 
exhibited good eye contact.  When questioned, the veteran 
admitted to occasional suicidal and homicidal thoughts and 
ideation, though there was no evidence of any current 
suicidal or homicidal thought, ideation, plan, or intent.  
Reportedly, the veteran was able to maintain minimal personal 
hygiene and other basic activities of daily living.  He was 
fully oriented, and his long-term memory was intact.  Short-
term memory and concentration were described as impaired.  
The veteran's judgment was intact, and his speech was normal 
in both rate and tone.  While his mood was mildly depressed, 
impulse control was within normal limits.  At the time of 
examination, the veteran's sleep impairment was described as 
chronic in nature.  The pertinent diagnosis noted was 
chronic, moderate to severe post-traumatic stress disorder, 
with a Global Assessment of Functioning Score of 48.  

Received in April 2004 was correspondence from the veteran's 
spouse describing various aspects of his post-traumatic 
stress disorder.  According to the veteran's spouse, recent 
medical records clearly indicated that the veteran's post-
traumatic stress disorder had "worsened considerably."  

In a statement of December 2004, a VA clinical psychologist 
wrote that the veteran's post-traumatic stress disorder with 
co-morbid depression had "definitely intensified" in light of 
recent stressors/pressures associated with his job.  
Reportedly, the veteran's treatment consisted of one hour 
monthly of individual psychotherapy, in addition to 
pharmacologic therapy.  The diagnostic impression was one of 
chronic post-traumatic stress disorder and depressive 
disorder, with a Global Assessment of Functioning Score of 
48.  

On VA psychiatric examination on March 1, 2005, it was noted 
that the veteran was currently receiving ongoing treatment 
for his post-traumatic stress disorder at the Birmingham VA 
Medical Center.  According to the veteran, he was involved 
with groups, and took medication which seemed to "help 
sometimes."  

Noted at the time of examination was that the veteran had 
worked full time for the past 32 years as a controller 
operator.  The veteran denied current social relationships, 
activities, and leisure pursuits, as well as any problematic 
substance abuse.  According to the examiner, the veteran's 
psychosocial functional status was "impaired."  

On mental status examination, the veteran's thought processes 
and content were within normal limits.  The veteran denied 
both delusions and hallucinations, and his eye contact was 
good.  At the time of examination, the veteran's behavior was 
appropriate.  He denied current suicidal or homicidal 
thoughts, ideation, plan, or intent, and was able to maintain 
minimal personal hygiene, as well as other basic activities 
of daily living.  The veteran was fully oriented, and his 
long-term memory was intact.  Short-term memory and 
concentration were described as impaired, as was the 
veteran's judgment.  His speech was slow, and his mood was 
depressed.  The examiner stated that the veteran's impulse 
control was impaired, and his sleep impairment remained 
chronic in nature.  

According to the psychiatric examiner, the veteran continued 
to struggle with the major symptoms of post-traumatic stress 
disorder.  Reportedly, those symptoms were now frequent, 
chronic, persistent, and severe in nature, with no real 
periods of remission.  The pertinent diagnosis noted was 
chronic severe post-traumatic stress disorder, with a Global 
Assessment of Functioning Score equal to 50, indicative of 
severe social and occupational impairment.  In the opinion of 
the examiner, the veteran was unable to establish or maintain 
effective social and occupational relationships due to his 
service-connected post-traumatic stress disorder.  Since his 
last examination, the veteran's psychosocial functional 
status and quality of life had become more significantly and 
severely impaired due to post-traumatic stress disorder.  

In a rating decision of March 2005, the RO granted a 
50 percent evaluation for service-connected post-traumatic 
stress disorder, effective from March 1, 2005, the date of 
the aforementioned VA psychiatric examination.  

In correspondence of June 2005, a VA clinical psychologist 
wrote that the veteran was presently undergoing treatment for 
post-traumatic stress disorder.  According to the 
psychologist, the veteran's condition was serious, and might 
eventually render him unable to continue in his present 
occupational capacity.  The pertinent diagnoses noted were 
chronic and severe post-traumatic stress disorder; and 
depressive disorder, with a Global Assessment of Functioning 
Score of 48.  

During the course of a hearing before the undersigned 
Veterans Law Judge in June 2005, the veteran and his wife 
offered testimony regarding the severity of his service-
connected post-traumatic stress disorder symptomatology.  


Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

In the case at hand, service connection and an initial 
10 percent evaluation for post-traumatic stress disorder were 
made effective July 31, 2001, the date of receipt of the 
veteran's claim for service connection.  However, in a 
subsequent decision of March 2005, the veteran's previous 
10 percent evaluation for post-traumatic stress disorder was 
increased to 50 percent, effective from March 1, 2005, the 
date of a VA psychiatric examination.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation for service-connected post-traumatic stress 
disorder contemplates the presence of occupational and social 
impairment due to mild or transient symptoms with decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent evaluation contemplates the presence of 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).  

A 50 percent evaluation for service-connected post-traumatic 
stress disorder contemplates the presence of occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  

Finally, a 70 percent evaluation requires demonstrated 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and/or an inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  

In the present case, at the time of a VA psychiatric 
examination in February 2002, the veteran denied any history 
of inpatient or outpatient psychiatric care.  Similarly 
denied was any history of assaultiveness or suicide attempts.  
On mental status examination, both the veteran's thought 
content and processes were within normal limits.  While the 
veteran admitted to past occasional suicidal and homicidal 
thought/ideation, there was no evidence of any current 
suicidal or homicidal thought, or of any ideation, plan, or 
intent.  The veteran was fully oriented, and his long-term 
memory was intact.  While both short-term memory and 
concentration were somewhat impaired, the veteran's judgment 
was intact, as was his impulse control.  Chronic sleep 
impairment was noted.  Significantly, at the time of 
examination, the veteran's mood was only mildly depressed, as 
exemplified by a Global Assessment of Functioning Score of 
65.  In the opinion of the examiner, the veteran suffered 
from mild post-traumatic stress disorder productive of only 
mild social and occupational impairment.  

The Board observes that, at the time of a subsequent VA 
psychiatric examination on February 17, 2004, a mental status 
evaluation yielded results essentially similar to those 
obtained in February 2002.  However, the veteran was by then 
involved in outpatient psychiatric care, and receiving 
psychotropic medication.  In the opinion of the examiner, the 
veteran suffered from moderate to severe post-traumatic 
stress disorder, with a corresponding Global Assessment of 
Functioning Score of 48.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 11 to 20 
indicates that there is some danger of hurting oneself or 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement), or an 
occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation), or an 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  A GAF Score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech at times illogical, obscure, or irrelevant), or 
where there is major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, unable to keep a job).  A GAF of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 indicates some mild symptomatology (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores are defined under the provisions 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Third or Fourth 
Edition (DSM III or DSM IV), and may be used in the 
evaluation of the veteran's psychiatric disability.  
38 C.F.R. § 4.125 (2004).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV), it does 
not assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2004).  Accordingly, GAF Scores 
ranging from 48 to 65 do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they 
are but one factor to be considered in conjunction with all 
the other evidence of record.  

After consideration of all the evidence of record, the Board 
finds that as of the July 31, 2001 date of claim, the 
veteran's service-connected post-traumatic stress disorder 
more nearly approximates the criteria for an evaluation of 30 
percent.  Although assessed as mild at that time, the veteran 
was experiencing chronic sleep disturbance and mild short 
term memory loss.  Such symptoms support a 30 percent rating.  

The Board also finds, however, that a rating in excess of 30 
percent is not warranted prior to March 1, 2005.  As noted 
above, at the time of the September 2002 VA examination, the 
veteran had only mild symptoms.  While the evidence does show 
that his symptoms have progressively worsened since that 
date, as indicated by the February 17, 2004 VA examination 
finding the condition moderate to severe and the worsening 
GAF scores on examinations and outpatient reports, the 
symptomatology described still falls within the criteria for 
a 30 percent rating.  

For example, his symptomatology included anger, anxiety, 
depressed mood, irritability, sleep disturbance, decreased 
concentration and memory problems.  However, his speech, 
thought processes, thought content, impulse control, and 
orientation were normal.  Moreover, long term memory and 
judgment were intact.  In addition, although the veteran 
admitted to some suicidal or homicidal thought, there was no 
current plan or intent, and the veteran indicated he would 
never act on such thoughts.  Finally, the evidence reveals 
the veteran is employed full time as a control operator for 
the past 31 years and has occasional social relationships.

Based on these findings, as well as the findings in 
outpatient treatment records, the Board finds that the 
criteria do not more nearly approximate a criteria in excess 
of 30 percent prior to March 1, 2005.  In reaching this 
decision, the Board recognizes the GAF scores of 48 to 51 as 
well as the notations of mild and moderate to severe in 
various medical reports.  The Board concludes, however, that 
the objective symptomatology described in those reports does 
not support an evaluation in excess of the 30 percent 
evaluation assigned.

Turning to the issue of a current evaluation in excess of 
50 percent for post-traumatic stress disorder, the Board 
notes that, as of the time of the aforementioned VA 
psychiatric examination in March 2005, the veteran was 
described as receiving regular outpatient treatment and 
psychotropic medication for control of his service-connected 
post-traumatic stress disorder.  In contrast to the previous 
examination, the veteran's judgment was impaired, and his 
speech was slow.  Moreover, his mood, which had previously 
been only mildly depressed, was now depressed.  Impulse 
control was similarly impaired, and the veteran experienced 
continued problems with sleep impairment.  In the opinion of 
the examiner, the veteran suffered from severe post-traumatic 
stress disorder.  A June 1, 2005 report from his treating 
psychologist reiterated that opinion.

Based on the aforementioned, the Board is of the opinion that 
the 50 percent evaluation currently in effect is appropriate, 
and that an increased rating is not warranted.  While the VA 
examiner indicated that the veteran has impaired impulse 
control, there is no indication that such impairment has 
resulted in unprovoked irritability with periods of violence.  
In fact, the veteran denied a history of violence on that 
same examination, and his behavior was shown to be 
appropriate.  In addition, the June 2005 report noted the 
veteran denied any aggressive intentions or plans toward the 
staff at his job.  

Further, there is no indication that the veteran suffers from 
illogical, obscure, or stereotyped speech, near continuous 
panic or depression affecting the ability to function 
independently, suicidal or homicidal ideation, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  He had good eye contact, denied suicidal or 
homicidal ideation, was able to maintain minimal personal 
hygiene, and was fully oriented. 

Finally, although the March 2005 examiner stated that the 
veteran was unable to establish and maintain effective social 
and occupational relationships, the Board notes that the 
veteran, despite having difficulty with one particular co-
worker, is, in fact, still employed full time in his 
occupation of 31 years.  Moreover, as discussed in the 
veteran's hearing, he has a good relationship with his 
family.  Thus, while the evidence does show some difficulty 
in establishing and maintaining effective work and social 
relationships, it does not support a conclusion that the 
veteran has an "inability to establish and maintain 
effective relationships" as indicated for the 70 percent 
evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Accordingly, the Board finds that the veteran's 
symptomatology more nearly approximates the criteria for a 50 
percent evaluation, and entitlement to a current evaluation 
in excess of 50 percent for post-traumatic stress disorder is 
not warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   










	(CONTINUED ON NEXT PAGE)




ORDER

A 30 percent evaluation for service-connected post-traumatic 
stress disorder, effective from July 31, 2001, is granted, 
subject to the regulations governing the payment of monetary 
benefits.  

A current evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


